—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered October 31, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The People’s application pursuant to People v Kern (75 NY2d 638) was properly granted, and the court properly disallowed a defense peremptory challenge. The record supports the court’s finding that the nondiscriminatory reason provided by defense counsel for the challenge, namely, the panelist’s alleged lack of candor, was pretextual, and this finding is entitled to great deference (see People v Hernandez, 75 NY2d 350, affd 500 US 352). Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.